

116 S4243 IS: Protect Children of Immigrant Workers Act
U.S. Senate
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4243IN THE SENATE OF THE UNITED STATESJuly 21, 2020Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo protect children of certain immigrant workers from detention and removal and aging out of lawful status, and for other purposes.1.Short titleThis Act may be cited as the Protect Children of Immigrant Workers Act.2.Protecting children of certain immigrant workers from detention and removal and aging out of lawful status(a)In generalNotwithstanding any other provision of law, subject to subsection (b), with respect to an individual whose parent is the principal beneficiary of an approved employment-based immigrant worker petition filed on a date on which the individual was a child (as defined in section 101(b) of the Immigration and Nationality Act (8 U.S.C. 1101(b))—(1)the Secretary of Homeland Security shall not detain, refer for removal, initiate removal proceedings against, or remove the individual; and(2)the individual shall—(A)without regard to immigrant intent and on application by the individual, be eligible—(i)to extend nonimmigrant dependent status connected to the nonimmigrant status of such parent until the date on which an application for lawful permanent resident status filed by the individual pursuant to subparagraph (B) is adjudicated; or(ii)to extend or change status to an alternative nonimmigrant status independent of such parent’s visa status until the date on which an application for lawful permanent resident status filed by the individual pursuant to that subparagraph is adjudicated; and(B)qualify as a derivative beneficiary child for immigrant visa purposes beginning on the date on which such parent’s employment-based immigrant worker petition is approved and ending on the date on which the individual’s application for lawful permanent resident status is adjudicated, regardless of whether such parent is living or deceased.(b)ApplicabilitySubsection (a) shall not apply to any individual who the Secretary determines, on an individualized basis, poses a threat to public safety or national security.